DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, & 12 are allowable
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an annular channel that forms a wide slit nozzle through which a gas flow is generated, the gas flow flowing from the sensor surface towards the vapor transport channel in a direction counter to the direction of transport (T) of the diffusion of the vapor” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2, 4, 5, 11, & 12 are allowable based upon their dependency thereof claim 1.
With regards to claim 3
The prior art does not disclose or suggest the claimed “a pipe stub surrounding a vapor transport channel, wherein at a first end of the pipe stub, the pipe stub adjoins a window to the volume, and at a second end of the pipe stub, the pipe stub is spaced apart from the sensor surface (6) by a gap; and flow generating means configured to generate a gas flow that is fed through, the gap and into the vapor transport channel” in combination with the remaining elements as set forth in claim 3.
 

The prior art does not disclose or suggest the claimed “feeding a gas flow from an edge of the sensor surface in a direction towards the a center of the sensor surface; and flowing the gas flow counter to the direction of transport (T) through the vapor transport channel and into the volume” in combination with the remaining elements as set forth in claim 6.
With regards to claims 7-9 are allowable based upon their dependency thereof claim 6.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaduchak et al. US 6,467,350 B1 discloses a low-power, inexpensive acoustic apparatus for levitation and/or concentration of aerosols and small liquid/solid samples having particulates up to several millimeters in diameter in air or other fluids is described. It is constructed from a commercially available, hollow cylindrical piezoelectric crystal which has been modified to tune the resonance frequency of the breathing mode resonance of the crystal to that of the interior cavity of the cylinder. When the resonance frequency of the interior cylindrical cavity is matched to the breathing mode resonance of the cylindrical piezoelectric transducer, the acoustic efficiency for establishing a standing wave pattern in the cavity is high. The cylinder does not require accurate alignment of a resonant cavity. Water droplets having diameters greater than 1 mm have been levitated against the force of gravity, however is silent on an annular channel that forms a wide slit nozzle through which a gas flow is generated, the gas flow flowing from the sensor surface towards the vapor transport channel in a direction counter to the direction of transport (T) of the diffusion of the vapor or a pipe stub surrounding a vapor transport channel, wherein at a first end of the pipe stub, the pipe stub adjoins a window to the volume, and at a second end of the pipe stub, the pipe stub is spaced apart from the sensor surface (6) by a gap; and flow generating means configured to generate a gas flow that is fed through, the gap and into the vapor transport channel or feeding a gas flow from an edge of the sensor surface in a direction towards the a center of the sensor surface; and flowing the gas flow counter to the direction of transport (T) through the vapor transport channel and into the volume.
McClelland et al. US Patent 6, 125, 687 discloses the apparatus has a chamber containing the object, a condensed material detector (e.g. a quartz microbalance), a heater for heating the object and chamber, and a cooler for cooling the detector. The chamber is sealed from the ambient atmosphere and the detector is located within the chamber. The chamber may contain a vacuum or a gas at ambient atmospheric pressure. Material outgassed from the object is distributed throughout the chamber by vapor transport and is incident upon the detector, where it condenses. Since the detector is the only cooled surface in contact with the vapors, it collects nearly all the outgassed material. This provides high sensitivity to outgassing. The chamber may also include a mechanical stirring device for aiding vapor transport, or may be oriented so that a thermal convection current is established. Preferably, the chamber includes a snout for thermally isolating the detector and chamber so that a steep temperature gradient exists close to the detector surface. Alternatively, the detector has a coating with a high affinity for outgassed materials of interest. The chamber, detector, and object are at nearly the same temperature and the outgassed materials preferentially , however is silent on an annular channel that forms a wide slit nozzle through which a gas flow is generated, the gas flow flowing from the sensor surface towards the vapor transport channel in a direction counter to the direction of transport (T) of the diffusion of the vapor or a pipe stub surrounding a vapor transport channel, wherein at a first end of the pipe stub, the pipe stub adjoins a window to the volume, and at a second end of the pipe stub, the pipe stub is spaced apart from the sensor surface (6) by a gap; and flow generating means configured to generate a gas flow that is fed through, the gap and into the vapor transport channel or feeding a gas flow from an edge of the sensor surface in a direction towards the a center of the sensor surface; and flowing the gas flow counter to the direction of transport (T) through the vapor transport channel and into the volume.

Mayeaux US Patent No.: 8,468,899 B1 discloses a plurality of Helmholtz resonator cavities 37 formed in an inner surface in contact with the flowing gas to create sonic energy sufficient to promote droplet formation. Said sonic energy of ultrasonic frequency is a well known method for breaking up a flowing liquid into small droplets. Other types of cavities and methods for producing sonic energy by using the flowing fluid may also be employed in that manner. An external source for vibrating the inner pipe wall, not shown, may also be utilized to aid in droplet formation, however is silent on an annular channel that forms a wide slit nozzle through which a gas flow is generated, the gas flow flowing from the sensor surface towards the vapor transport channel in a direction counter to the direction of transport (T) of the diffusion of the vapor or a pipe stub surrounding a vapor transport channel, wherein at a first end of the pipe stub, the pipe stub adjoins a window to the volume, and at a second end of the pipe stub, the pipe stub is spaced apart from the sensor surface (6) by a gap; and flow generating means configured to generate a gas flow that is fed through, the gap and into the vapor transport channel or feeding a gas flow from an edge of the sensor surface in a direction towards the a center of the sensor surface; and flowing the gas flow counter to the direction of transport (T) through the vapor transport channel and into the volume.

Satoh et al. PG. Pub. No.: US 2006/0090700 A1 discloses a gas-introducing system for plasma CVD and cleaning includes: a showerhead including a top plate with a gas inlet port and a shower plate; a rectifying plate installed in the interior space of the showerhead and dividing the interior space into an upper space and a lower space; a structure for inhibiting inactivation of active species of the activated cleaning gas at the rectifying plate; and a piping unit for connecting the gas inlet port of the showerhead to a remote plasma unit and a reaction gas introduction port, however is silent on an annular channel that forms a wide slit nozzle through which a gas flow is generated, the gas flow flowing from the sensor surface towards the vapor transport channel in a direction counter to the direction of transport (T) of the diffusion of the vapor or a pipe stub surrounding a vapor transport channel, wherein at a first end of the pipe stub, the pipe stub adjoins a window to the volume, and at a second end of the pipe stub, the pipe stub is spaced apart from the sensor surface (6) by a gap; and flow generating means configured to generate a gas flow that is fed through, the gap and into the vapor transport channel or feeding a gas flow from an edge of the sensor surface in a direction towards the a center of the sensor surface; and flowing the gas flow counter to the direction of transport (T) through the vapor transport channel and into the volume.

Black et al. PG. Pub. No.: 2019/0145870 A1 discloses a system for concentrating particles in an air stream includes an air channel having a first open end and a second open end. The air channel may be enclosed by a channel wall extending from at least the first open to the second open end. Two or more heater elements may be positioned between the first open end and the second open end. The heater elements may be positioned near a periphery of the air channel and cooperatively configured to force particles in the air stream away from the periphery and towards an interior region of the air channel. Particles in the air stream may be thermophoretically forced towards the interior region of the air channel when the heater elements are heated and thermal gradients emanating from the heater elements are generated, however is silent on an annular channel that forms a wide slit nozzle through which a gas flow is generated, the gas flow flowing from the sensor surface towards the vapor transport channel in a direction counter to the direction of transport (T) of the diffusion of the vapor or a pipe stub surrounding a vapor transport channel, wherein at a first end of the pipe stub, the pipe stub adjoins a window to the volume, and at a second end of the pipe stub, the pipe stub is spaced apart from the sensor surface (6) by a gap; and flow generating means configured to generate a gas flow that is fed through, the gap and into the vapor transport channel or feeding a gas flow from an edge of the sensor surface in a direction towards the a center of the sensor surface; and flowing the gas flow counter to the direction of transport (T) through the vapor transport channel and into the volume.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852